DISSENTING OPINION BY
President Judge DAN PELLEGRINI.
The majority reverses the Court of Common Pleas of Bucks County’s (trial court) order affirming the Arbitrator’s decision that the Neshaminy School District (District) arbitrarily decided not to have a “work day” and thereby deprived teachers of being paid for a “normal work year.” 1 It does so because it finds that the Arbitrator’s decision was not in accord with public policy as the teachers were required to give more notice that they intended to return to work from their strike, and that there was no requirement for the District’s Superintendent to consult with anyone before deciding not to reopen school. Because I find that neither reason proffered by the majority is a valid basis for determining that the Arbitrator’s award was not derived from the essence of the CBA, I respectfully dissent.
I.
The underlying facts are as follows. The Federation commenced a strike on June 4, 2012. One week later, on June 11, 2012, the trial court enjoined the Federation’s members from continuing their strike beyond June 14-15, 2012. While still in the courtroom after the injunction *479was issued, between 11:00 a.m. and 12:15 p.m., the Federation advised the District that it was no longer on strike and that its membership intended to return to work the next day. The District, acting through its then-Superintendent Louis Muenker, advised that there was insufficient time to open school for the students or even for an in-service day on June 12, 2012, but that it would reopen on June 13, 2012.
After its members returned to work on June 13, 2012, the Federation filed a grievance, alleging that the District created a de facto lockout when it disallowed members to return to work on June 12, 2012, and seeking recovery of its members’ pay for this day.
Before the Arbitrator, Superintendent Muenker testified that it was not feasible to reopen the District’s schools on June 12, 2012, due to the short notice provided. He cited concerns with making timely arrangements for transportation, food services and air-conditioning, and stated that although the staff could have used the day for professional development, there was not enough time to develop meaningful plans.
On cross-examination, Superintendent Muenker admitted that he did not consult his cabinet members or other administrators in making this decision and that aside from the fact that in-service days are typically geared toward providing continuing-education credits, there were no requirements setting minimum standards for the agenda of an in-service day. He further conceded that he received two e-mails from the Federation’s Local President, Louise Boyd, proposing possible plans for the day but stated that those plans did not address nurses, librarians or elementary staff.
Based on those facts, the Arbitrator found that the District effectuated a constructive lockout on June 12, 2012, by disallowing its staff to return to work. While recognizing that certain closures are not to be considered lockouts under Section 1101-A of the Public School Code of 1949 (Code),2 the Arbitrator concluded that the District’s conduct did not fall within the exception which pertains only to cancellations at the beginning of a strike and not at the end of a strike. The Arbitrator further determined that the District’s preclusion of the Federation’s members from working on June 12, 2012, breached the District’s implied covenant of good faith because it disallowed them from working *480and being paid for the contractual “normal work year” under Article X, Section 10-26 of the CBA. In so ruling, the Arbitrator explained that Superintendent Muenker failed to so much as consult his cabinet members or other administrators regarding whether it would have been productive for the staff to have an in-service day and, therefore, “did not exhibit any effort to investigate” possibilities other than total closure on June 12, 2012. (R.R. at 130a.)
On appeal, the trial court applied the essence test and affirmed the award, finding that the issue fell within Article X, Sections 10-25 and 10-26 of the CBA, and that the award could be construed as being rationally derived from the CBA because the Arbitrator’s interpretation of Section 1101-A of the Code was consistent with the provision’s plain language and law. With respect to the covenant of good faith, the trial court held that the District violated this duty regarding its implementation of Article X, Section 10-26, setting the work year, by failing to use due diligence in considering whether June 12, 2012, should be used for in-service.
The majority finds that the Arbitrator’s award does not derive from the essence of the CBA because requiring the District' to provide a work day after only one day’s notice violates public policy and because nothing in the CBA requires the Superintendent to engage in consultation with others before making decisions about whether to open school. I disagree for the following reasons.
II.
A.
The majority finds a violation of public policy based upon Section 1101-A of the Code, 24 P.S. § 11-1101-A, providing that when a union gives 48 hours’ written notice of its intent to strike but decides not to strike, that the Superintendent’s decision to cancel school for the effective date of the strike shall not be considered a lockout. According to the majority, Section 1101-A of the Code must mean that a union is also required to give 48 hours’ notice of its intent to return from a strike because otherwise, it places the District at the mercy of the Federation’s decision to return to work without adequate notice. This leads the majority to conclude that the Arbitrator’s award finding a lockout must be against public policy.
I disagree with the majority because for an Arbitrator’s decision to be against public policy, it must be against a “well-defined, dominant” public policy, as “ascertained by reference to the laws and legal precedents and not from general considerations of supposed public interests.” Westmoreland Intermediate Unit # 7 v. Westmoreland Intermediate Unit # 7 Classroom Assistants Educational Support Personnel Association, 595 Pa. 648, 939 A.2d 855, 865-66 (2007). The District has not invoked any such public policy that would place this issue within the purview of the public policy exception by merely alleging that the Arbitrator’s construction of Section 1101-A puts it at the Federation’s mercy. In fact, the majority applies the public policy exception by doing exactly what the exception prohibits: advancing general considerations of supposed public interests. It made a judgment not on what the General Assembly said regarding ending of strikes but what it believes the General Assembly should have said. By relying on the public policy exception in this situation, the majority transforms the essence test’s standard from the equivalent to the judgment n.o.v. standard3 to a *481“I do not like the result” standard, rendering the essence test idiosyncratic, to say the least.
B.
The Arbitrator’s conclusion that the District created a lockout derives its essence from the terms of the CBA and is not against public policy. The Arbitrator duly noted that Section 1101-A of the Code governs the notice the Federation was required to provide the District in order to commence its strike, not to end a strike.4 Indeed, the provision concerns a bargaining unit’s intent to strike and explains, “Any subsequent change of intents to strike shall not affect the decision to cancel school on the day of the intended strike.” Section 1101-A of the Code, 24 P.S. § 11-1101-A (emphasis added). In other words, if unit members change their minds about striking after issuing notice and the District has already cancelled school, the District need not reschedule school.5
However, a strike ends and turns into a lockout when employees are no longer engaged in a “stoppage of work” or “willful[l] absence from [their] positions,” but when a school district “withhold[s] work from employe[e]s,” despite their willingness to return, regardless of why the closure initially began. Section 1101-A of the Code, 24 P.S. § 11-1101-A.6 In this respect, the Arbitrator ruled that there may be periods of transition between strikes ending and schools reopening in which neither a strike nor a lockout occurs, but which periods the school district needs to prepare for the reopening of its doors. In determining whether the District needed time to prepare, the Arbitrator looked to see whether the District exercised good faith in reimplementing the “normal work year” set forth in Article X, Section 10-26 of the CBA.
The Arbitrator found that the District engaged in a constructive lockout and did *482not exercise good faith because, at a minimum, Superintendent Muenker was required to engage in due diligence to determine whether the District’s staff could return that day. Noting that Superintendent Muenker took no steps in this regard in that he did not consult the members of his cabinet, did not discuss the issue with other administrators, and did not consider President Boyd’s proposal of an in-service day, the Arbitrator found that he failed to exercise the requisite diligence. Because a determination regarding, whether or not a party dealt in good faith is completely within an Arbitrator’s ken, I would find that the Arbitrator’s interpretation of Section 1101-A of the Code is consistent with its plain language and that his rationale draws its essence from the CBA.
C.
The majority also finds that the award did not draw itself from the essence of the CBA because it found nothing in the contract requiring the Superintendent to consult with anyone to determine whether it would be feasible to schedule a teacher work day. In effect, the majority holds that it is within the Superintendent’s sole discretion whether to have a school day, even if everyone agrees that an in-service day could be scheduled.
In this case, the Arbitrator found that the District violated the covenant of good faith insofar as it, acting through its Superintendent, failed to engage in due diligence to decide whether to reopen its schools 'on June 12, 2012. In reviewing Section 10-26 in conjunction with the duty of good faith implicit in contracts, the Arbitrator determined that the District was precluded from refusing to reopen its schools after they had been closed due to a strike notwithstanding Section 1101-A of the Code, unless its decision was formed following the exercise of due diligence. In other words, he held that the District cannot convert what started as a strike into a lockout by failing, in bad faith, to reopen during a period in which school was originally cancelled.
The majority misconstrues the award and the trial court’s decision insofar as it holds that they “fail to cite any provision of the parties’ CBA requiring the Superintendent to engage in consultation with others before making decisions.” (Majority Opinion, at 476.) Indeed, “[e]very contract imposes upon each party a duty of good faith and fair dealing in its performance and its enforcement.” Agrecycle, Inc. v. City of Pittsburgh, 783 A.2d 863, 868 (Pa. Cmwlth.2001) (quoting Restatement (Second) of Contracts § 205 (1981)), appeal denied, 568 Pa. 687, 796 A.2d 319 (2002). The good-faith duty is an implied duty of honesty in carrying out the transaction concerned and allows enforcement of the contract terms in a manner consistent with the reasonable expectations of the parties. Id. Examples of “bad faith” include “lack of diligence” and “failure to cooperate in the other party’s performance,” among others. Restatement (Second) of Contracts § 205, cmt. d. Importantly, a cause of action for breach of the implied duty of good faith exists only where the complainant does not have a separate cause of action for breach of express contract terms. Agrecycle, Inc., 783 A.2d at 868.
Therefore, I disagree with the majority’s assertion that the duty of good faith could have been breached only if there existed a provision in the CBA requiring the Superintendent to engage in consultation with others before making decisions. If such a provision did exist, there would be no violation of the duty because there would exist an independent cause of action for breach of an express contract provision. In assessing the duty of good faith, we *483concern ourselves not with the express provisions but with implied duties.
To that end, the Arbitrator and trial court did point to provisions of the CBA with regard to which they found that the District did not exercise good faith. Specifically, they held that the District failed to exercise due diligence in implementing the “normal work day” and “normal work year” under Article X, Sections 10-25 and 10-26 of the CBA. The Arbitrator and trial court did not conclude, as the majority asserts, that the District was required to consult with the School Board before rendering a decision, but rather indicated that such action would be an indicium of good faith. Certainly, the District was free to put forth other relevant evidence of its due diligence, but it offered none, and, therefore, the tribunals below found that the District did not satisfy its implied duty. Contrary to the majority’s holding, I do not find that the decisions below “made a judgment as to what the CBA should say as opposed to what it actually says.” (Majority Opinion, at 477.) Rather, they merely imposed the well-established contractual principle of good faith, which by its very definition, is not a duty appearing in the express CBA terms.
Accordingly, for the reasons discussed above, I would affirm the trial court’s decision.

. The District and the Neshaminy Federation of Teachers (Federation) are parties to a collective-bargaining agreement (CBA) which expired in 2008. Article X of the CBA provides:
10-25 NORMAL WORK DAY
10-25.1 The normal work day for classroom teachers is seven (7) hours except on those days when their professional services are needed at conferences and meetings. This may be a flexible seven (7) hour schedule.
[[Image here]]
10-26 NORMAL WORK YEAR 10-26.1 The Salary Schedule identified as "Appendix A” attached to this Agreement are based on 188.5 days of service.
10-26.2 As used herein, the term "National Work Year” shall mean 188.5 days of service....
(Reproduced Record [R.R.] at 45a-46a.)


. Section 1101-A of the Code provides:
"Strike” shall mean concerted action in failing to report for duty, the wilful absence from one’s position, the stoppage of work, slowdown or the abstinence, in whole or in part, from the full, faithful and proper performance of the duties of employment for the purpose of inducing, influencing or coercing a change in the conditions or compensation or the rights, privileges or obligations of employment. The employe .organization having called a strike once and unilaterally returned to work may only call a lawful strike once more during the school year. A written notice of the intent to strike shall be delivered by the employe organization to the superintendent, executive director or the director no later than forty-eight (48) hours prior to the commencement of any strike, and no strike may occur sooner than forty-eight (48) hours following the last notification of intent to strike. Upon receipt of the notification of intent to strike, the superintendent, executive director or the director may cancel school for the effective date of the strike. A decision to cancel school may, however, be withdrawn by the superintendent, executive director or the director. Any subsequent change of intents to strike shall not affect the decision to cancel school on the day of the intended strike. For the purposes of this article, the decision to cancel school on the day of the intended strike shall not be considered a lockout.
Act of March 10, 1949, P.L. 30, 24 P.S. § 11-1101-A (emphasis added), added by Act of July 9, 1992, P.L. 403.


. The Uniform Arbitration Act (UAA) explicitly sets forth the scope of judicial' review of *481public sector agreements, including grievance-arbitration under collective bargaining agreements entered pursuant to the Public Employe Relations Act (PERA), Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§ 1101.101-1101.2301. 42 Pa.C.S. § 7302 provides how the UAA applies to all arbitra-tions entered into by a governmental agency. Subsection (d)(2) provides: "[A] court in reviewing an arbitration award pursuant to this subchapter shall, notwithstanding any other provision of this subchapter, modify or correct the award where the award is contrary to law and is such that had it been a verdict of a jury the court would have entered a different judgment or a judgment notwithstanding the verdict.” 42 Pa.C.S. § 7302(d)(2); see also Community College of Beaver County v. Community College of Beaver County, Society of the Faculty (PSEA/NEA), 473 Pa. 576, 375 A.2d 1267, 1272 (1977).


. Section 1101-A is silent regarding what notice, if any, is necessary to end a strike.


. Regardless, there is no evidence of record indicating that the Federation ever notified the District of its intent to strike on June 12, 2012. The majority opinion references the District's belief "that the Federation would continue with its strike until at least June 14,” based upon the parties’ stipulation in the injunction proceedings that this was the last day the Federation was legally permitted to strike under Section 1161 — A of the Code, 24 P.S. § 11 — 1161—A, added by the Act of July 9, 1992, P.L. 403. (Majority Opinion, at 475.) However, this stipulation addresses only the Federation’s legal options and not its actual intent or the notice it provided. Therefore, because there is no evidence that the Federation notified the District of its intent to strike on June 12, 2012, the District's cancellation of school on this day is not insulated under Section 1101-A of the Code. See 24 P.S. §11-1101-A ("For the purposes of this article, the decision to cancel school on the day of the intended strike shall not be considered a lockout.” (emphasis added)).


.A contrary ruling would enable a school district to effectuate a lockout under the guise of a strike.